ORDER
On March 25, 1998, this Court’s Disciplinary Counsel filed a petition pursuant to Article III, Rule 24 of the Supreme Court Rules to revoke the license to practice law of the Respondent, Zvi Hershel Smith. On March 2, 1998, the Respondent was found guilty of two (2) counts of embezzlement over five hundred ($500) dollars, in violation of R.I.G.L. § 11-41-5, and was sentenced to a term of imprisonment on both counts for ten (10) years, sentence suspended, and placed on probation for ten (10) years.
On May 15, 1997, the Respondent appeared before this Court pursuant to an order which directed him to show cause, if any, why the petition should not be granted. After hearing the representations of Respondent and Disciplinary Counsel, we deem that an order granting the Petition to Revoke Respondent’s License to Practice Law is appropriate.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Zvi Hershel Smith, be and he is hereby disbarred from engaging in the practice of law.
LEDERBERG and GOLDBERG, JJ., did not participate.